Citation Nr: 1525516	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) beginning June 9, 1998.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and recurrent acute bronchitis and as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2005 and April 2008 rating decisions of the Appeals Management Center Resource Unit in Bay Pines, Florida, and the Newark RO, respectively.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The May 2005 rating decision granted service connection for major depression.  The Veteran disagreed with the initial rating assigned and requested TDIU.  In the October 2011 supplemental statement of the case, the service-connected psychiatric disorder was recharacterized as PTSD (formerly rated as major depression).  The service connection issue for a respiratory disorder arises from the April 2008 rating decision.  

The Veteran testified before the undersigned at a November 2011 hearing at the Newark RO.  A transcript is of record.  

In a November 2013 decision, the Board, in pertinet part: (1) granted an initial rating of 100 percent for PTSD prior to June 9, 1998; (2) denied an initial rating in excess of 50 percent for PTSD on and after June 9, 1998; and (3) denied entitlement to a TDIU both prior to and after June 9, 1998.  The Veteran appealed the denial of an initial rating in excess of 50 percent for PTSD on and after June 9, 1998 and the denial of a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 memorandum decision, the Court vacated that part of the November 2013 Board decision that determined that an initial rating in excess of 50 percent for PTSD on and after June 9, 1998 and a TDIU was not warranted.  The Court remanded the issues for further proceedings consistent with the Court's decision.

The issue of service connection for a respiratory disorder, to include allergic rhinitis and recurrent acute bronchitis as secondary to service-connected PTSD was previously remanded by the Board in August 2014 in order to obtain a medical opinion.  

The issue of service connection for a respiratory disorder, to include allergic rhinitis and recurrent acute bronchitis as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On and after June 9, 1998, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas including family relations, work, and mood.

2.  For the period beginning June 9, 1998, the Veteran's PTSD symptoms have manifested total occupational impairment, but have not resulted in total social impairment.

3.  Prior to June 9, 1998, the Veteran was rated as 100 percent disabled for his PTSD disability.

4.  On and after June 9, 1998, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD disability.

CONCLUSIONS OF LAW

1.  On and after June 9, 1998, the criteria for a rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014), 4.132, DC 9411 (2014).

2.  Prior to June 9, 1998, the criteria for assignment of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 ( 2014). 

3.  On and after June 9, 1998, the criteria for assignment of a total disability rating based on individual unemployability are met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 4.16 ( 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating to include TDIU.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

As to the initial rating for PTSD, the Veteran's October 1995 initial claim was filed prior to the passage of the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations, which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice under the VCAA was provided in a June 2007 letter.  Although this letter was not sent prior to initial adjudication of the Veteran's PTSD claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2007, he has had years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in December 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Prior to initial adjudication of entitlement to a TDIU, a December 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

During the November 2011 Board hearing, the Veteran was asked questions to help direct his testimony, and specifically advised that additional evidence was needed to substantiate his service connection and increased ratings claims and elicited sources of evidence.  The Board remanded this case in May 2012 in part based on the elicited information.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  The Veteran has identified relevant records in the possession of New Bridge Services.  The Board remanded this case in part in May 2012 to request that the Veteran either submit these records or provide an authorized release form to allow VA to obtain the records on his behalf.  The Veteran did not submit the records or complete an authorized release form despite being specifically asked to do so in a May 2012 letter.  Some New Bridge records had been obtained during prior development in 2000 and again in 2006, but the Board finds that the RO has made all reasonable attempts to obtain records after 2006 and that further development would be fruitless. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The RO provided the Veteran an appropriate VA examination most recently in June 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no indication that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the both the prior and current versions of the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2012 VA examination report is thorough and supported by VA outpatient treatment records. The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the PTSD and TDIU claims to the AMC in May 2012 to obtain outstanding records from the New Bridge Services in Pompton Plains, New Jersey.  The AMC sent the Veteran a May 2012 letter asking for the New Bridge Services records or a completed authorized release form so that the AMC might obtain those records on his behalf.  The Veteran did not submit the records or a release form.  The Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The AMC executed the instruction to the extent possible.  The Board also remanded to provide the Veteran with VA examinations to obtain medical opinions in regard to the service connection and initial rating and TDIU claims.  Those examinations were conducted in June 2012 and the reports and opinions are adequate for ratings purposes, as discussed above. The Board finds that the RO complied substantially with May 2012 remand instructions.  

The May 2012 grant of an earlier effective date for service connection for PTSD resulted in an initial ratings period extending back before the implementation of the current ratings criteria for PTSD and entitlement to a TDIU.  The Veteran was not provided notice of these changes and the RO did not consider them in the first instance following the May 2012 decision.  The Board is permitted to address law in the first instance without remand.  See 38 C.F.R. § 20.903 (2014); see also 76 Fed. Reg. 17,548 (Mar. 30, 2011) (promulgating a final rule striking a requirement that the Board notify appellants and their representatives of its intent to consider a law not considered by the RO where consideration could result in denial of an appeal).  As will be discussed below, consideration of the prior ratings criteria will result in a partial grant in the benefit sought on appeal.  Additional remand and development cannot result in a benefit to the Veteran; hence, there is no prejudice to him in the Board's considering these revisions in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


Disability Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 3 8 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 
38 C.F.R. § 4.14 (2014). 

The Veteran's PTSD has been rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 
Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Under the provisions for rating PTSD under Diagnostic Code 9411, a 50 percent disability rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran has been assigned numerous GAF scores throughout the rating period on appeal.  These GAF scores have ranged from 50 to 80.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 
GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  Nonetheless, the Board is cognizant that under the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

Initial Rating for PTSD Beginning June 9, 1998

As discussed above, the Board granted a 100 percent rating prior to June 9, 1998 for PTSD in the November 2013 decision.  The November 2013 Board decision also found that the award of 100 percent rating for PTSD prior to June 9, 1998 rendered moot the issue of whether TDIU was warranted for the same period solely on the basis of PTSD.  The Court's December 2014 memorandum decision did not disrupt the award of 100 percent rating for PTSD prior to June 9, 1998.  Accordingly, the only issues before the Board are whether entitlement to an initial rating in excess of 50 percent for PTSD and after June 9, 1998 and entitlement to a TDIU are warranted.

I. Medical Evidence

The Veteran began seeking treatment from New Bridge in June 1998 and records in the claims file reflect treatment until May 2000.  A June 1998 treatment note shows that the Veteran reported depression and anxiety and that medication and counseling helped.  He spoke coherently and relevantly.  He denied hallucinations. No delusions were expressed.  He was oriented to time, place, and person.  He did not have memory impairment.  He had some insight and his judgment was fair.  He was given a GAF score of 55/50.  The Board notes that GAF scores reported in this manner refer first to the GAF score on the day of evaluation and second to the score during the previous year.  October and November 1998 entries note that his depression was controlled, with improved functioning in November.  The Veteran had some sleep disruption in January and February 1999, which resolved with a medication change.  He was psychiatrically stable by April 1999.  His medications were reduced in October 1999.  By the end of the New Bridge treatment notes in May 2000, the Veteran denied anxiety and depression but did report some trouble sleeping.  

A July 2000 letter by a Dr. F. R.-F. from New Bridge was written to whom it may concern.  The letter indicates that the Veteran had complaints of insomnia, poor attention and concentration, somatic complaints such as fatigue, muscle tension, headaches, heart palpitations, irritability, constant worry and phobias.  He remained socially isolated.  He was on medication and had weekly individual therapy sessions.

A June 2001 reevaluation was conducted at New Bridge.  The Veteran was noted to have a history of recurrent anxiety and depression.  There had been no hospitalizations since 1998.  The Veteran had been stable on a medication, but switched due to difficulty swallowing the pills.  On mental status examination, he was alert, calm, pleasant, and cooperative.  His mood was euthymic.  He was relevant, coherent and no cognitive impairment was observed.  He was given a GAF score of 60/55.

The same psychiatrist wrote a June 2001 letter on the Veteran's behalf.  The doctor indicated that the Veteran had symptoms of insomnia, sleep cycle deprivation and interruption, social isolation, "unattentive" concentration and memory.  The doctor also mentioned physical symptoms of fatigue, muscle tension, headaches, heart palpitations, irritability, excessive worry and phobias.  The letter does not explain why these additional symptoms were not reported in the reevaluation or in the regular counseling notes from 1998 to 2000.  

The Board finds the June 2001 letter describing the presence of psychosomatic complaints, such as muscle pain and tension headaches, which are not present in the regular treatment notes, to lack probative value.  Medical records generally describe the patient's complaints as to physical condition.  Psychosomatic complaints are the sort of thing that would appear in regular treatment notes if they were present.  They are not present in the Veteran's treatment notes in this case.  The Board finds that the accounts of psychosomatic complaints are not credible.  Moreover, the Veteran has separate medical diagnoses for many of his supposedly psychosomatic symptoms, including skin, respiratory, and gastrointestinal symptoms.  

Next, a June 2001 VA examination report indicated that the Veteran had received treatment for depression and was currently on medication.  The report noted a history of one psychiatric hospitalization.  The Veteran had a history of suicidal ideation, but no history of suicidal behavior.  This history appears to refer to the 1995 hospitalizations.  The Veteran reported intermittent depressed moods and poor sleep.  He indicated that his concentration was okay.  He denied feelings of helplessness, hopelessness, and worthlessness.  He was not irritable.  He did not have hypervigilance.  The Veteran reported that he was not working at the time, bu indicated past odd jobs like helping his brother.  He stated that business was slow as the reason for his current unemployment.  The Veteran reported that he never married, had no children, and lived alone.  He had very little social contact.  On mental status examination, the Veteran was dressed casually and was cooperative.  His mood was neutral, affect blunted.  His speech was normal.  There were no perceptual problems.  Thought process and content were normal.  There were no suicidal or homicidal ideations.  He was oriented to person, place, and time. Memory was one out of three.  He was able to do serial 7's.  His insight, judgment, and impulse control were fair.  He denied recent stressful life events.  The examiner diagnosed depression, not otherwise specified, and assigned a GAF score of 50, noting sporadic employment and isolative behavior.  As to employability, the examiner repeated that the Veteran was unemployed because business was slow.

The Veteran received another private evaluation in July 2001 from Dr. F. R.-F.  The psychologist indicated that the Veteran had PTSD with a history of depression and panic disorder.  The Veteran reported completion of a college degree but never using the degree, working only at odd jobs.  He was on Social Security disability benefits at that time and helped his landlord with transportation and his brother in construction.  The psychologist indicated that he was isolated, having no friends and visiting his mother at a nursing home.  The Veteran was alert and oriented times three.  His speech was monotonic, clear, and coherent.  He reported his mental state as stable with only some severe sleep disturbance.  Otherwise, his panic and depressive symptoms had stabilized.  His affect was constricted and mood was appropriate.  There was no evidence of suicidal or homicidal ideation.  His thinking was goal directed.  There was no thought disorder apparent.  Insight was fair.  The psychologist administered a battery of tests, concluding that the Veteran's language, short, long and semantic memory, attention, concentration, reasoning, and judgment were largely unimpaired.  His responses to reasoning items could be considered concrete.  His responses to questions of judgment were "somewhat" unusual.  His clock drawing response showed attention to the task and motivation to do well. 

A January 2002 letter from a Dr. L.A. at New Bridge indicated the Veteran had symptoms of depression, including insomnia, poor attention, and concentration.  He worried a lot and had phobias.  He reported nightmares of being lost in the forest of the Philippines and of being attacked by bandits from the jungle.  He also had dreams of the ship, presumably the ship he was stationed aboard during service, being attacked by sampans.  He also had a startled reaction whenever a car backfired.  The Veteran was on medication and received weekly individual therapy.

An October 2002 letter from a Dr. S.Q. was prepared on the Veteran's behalf based on a September 2002 evaluation of the Veteran.  The doctor indicated that the Veteran had a permanent loss of function and that the Veteran was totally disabled and unable to work in any job capacity at the time. 

The Veteran underwent another psychiatric evaluation in January 2003 to determine eligibility for continued SSA disability benefits.  The Veteran reported receiving ongoing treatment for depression and anxiety.  The Veteran had multiple medications.  He had some medical problems relating to an accident in June 2002 involving a truck.  The Veteran reported clerical work in the past and last working last year for the municipality in maintenance.  The Veteran reported spending the average day working around the house.  He reported writing poetry and song lyrics. He also built model ships.  He might go out to eat with the landlord and tried to socialize as much as he could when the opportunities presented themselves.  The Veteran was dressed appropriately, was helpful and cooperative.  He could follow the topic of a conversation.  On mood and affect, the Veteran's mood was not particularly bright or seriously depressed.  The examiner indicated that the medication regime had been helpful and that serious depressive symptoms were in remission.  The examiner concluded that the Veteran was dysthymic on a chronic basis.  His speech was normal.  There were no hallucinations.  His thought processes were normal.  There was no thought insertion or withdrawal and no evidence of paranoia or delusions.  The Veteran was oriented to time, person, and place.  There was no evidence of memory dysfunction.  He had a reasonable fund of general information.  The examiner assigned a GAF score of 62.  The examiner questioned whether he could not find a job and whether vocational rehabilitation was appropriate.

In January 2003, the SSA determined that the Veteran was no longer disabled due to psychiatric disability.  The decision letter notes that the current medical evidence demonstrated that the Veteran had only mild restrictions in his activities of daily living, maintaining social functioning, and in maintaining the concentration, pace and persistence necessary to perform basic work activity. 

As a result of the SSA's determination that he was no longer disabled, the Veteran filed a July 2003 claim for non-service-connected VA pension benefits.  He claimed that anxiety, depression and PTSD prevented him from working.  He reported a college degree and computer related, electronic schooling. 

Another set of New Bridge treatment records dated between 2003 and 2006 have been associated with the claims file.  These treatment records show that the Veteran was generally stable, alert and oriented times three, appropriate dressed and groomed, with intact insight and judgment, and good impulse control.  GAF scores were assigned, with 65-70 in September 2003, 70-80 in October 2004, and 65-75 in November 2005.
The Veteran was seen for an October 2004 VA examination in connection with the pension claim.  At the time, he reported being depressed and feeling anxious over his mother's situation.  She remained in a nursing home.  He reported that his depression dated to 1995 when he lost his car to a moving violation and lost his job. He reported having computer skills, but has not been employed in this capacity.  He claimed the hours for computer jobs were not suitable for him.  He reported helping the landlord with chores in the duplex that he currently occupied.  The Veteran reported sleep problems, depression, and anxiety related to legal issues trying to gain custody of his mother and financial problems.  Concentration was reported as adequate.  He claimed that he had been compliant with his medication.  The anxiety symptoms reported were hyperventilation, tremors, and feeling hot and cold.  The Veteran denied working since 1995 but also reported getting injured at work and filing a Worker's Compensation claim in 2002.  On mental status examination, the Veteran was alert and oriented to time, person, and place.  He was calm and cooperative.  His speech was productive, coherent, and relevant.  His mood was euthymic and affect appropriate.  Form of thought was sequential.  He denied auditory and visual hallucinations.  He denied suicidal and homicidal thoughts.  No delusions were elicited.  Judgment and insight were fair.  The examiner assigned a GAF score of 72.

The Veteran underwent a December 2004 private evaluation from a Dr. A.K.  The Veteran was alert and oriented times three, with a depressed mood and constricted affect.  His cognitive function seemed to be fair.  He seemed anxious but cooperative.  The Veteran reported working different jobs in the past, mainly computers. 

The Veteran obtained a December 2004 private evaluation from a Dr. P.C., the report of which is dated January 2005.  The Veteran reported that his only psychiatric hospitalization was in 1995.  The Veteran was alert and oriented to time, place, and person.  His memory for recent and past events was good.  His speech was lucid and coherent and pressured from within.  His thought trends focused on physical and mental symptoms and were concrete.  His mood was anxious and depressed.  Dr. P.C. did not provide a description of the impact of the Veteran's psychiatric symptoms on his level of social or occupational functioning, only indicating that the pain and anxiety/depression limited activity.  The evaluation noted that the Veteran's hobbies and activities included building model ships, writing poetry and song lyrics, and floral work.  The report states that the Veteran "works" part time as a florist.  This was the Veteran's employment until March 1995.  It is not clear whether the Veteran had obtained another job as a florist at that time.  The report also indicated that the Veteran was unemployed as a construction worker. 

The Veteran obtained another private evaluation in January 2005 from a Dr. M.P. The doctor wrote a narrative report indicating that the Veteran had PTSD and major depression.  The Veteran was dejected and anxious without psychotic thought process.  He was oriented in all three spheres.  His judgment and insight were within normal limits.  He did not have suicidal thoughts. 

Following the grant of service connection in May 2005, the Veteran filed a September 2005 Notice of Disagreement.  He did not offer a description of his symptoms at that time.  He also completed a VA Form 21-8940, indicating that he wanted to file for TDIU.  The Veteran indicated on the form that he was prevented from following a substantially gainful employment by his psychiatric disabilities. 

A psychiatrist from New Bridge, Dr. R.C., sent three letters in support of the Veteran's claim in short succession.  A December 2005 letter indicates that the Veteran had been tried on numerous medication regimes, most of which were changed as the medication lost efficiency.  He was then on Remeron.  The letter notes that the severity of the Veteran's depression and anxiety waxes and wanes and that he continued to need pharmacologic intervention.  No assessment of functioning was included.  An April 2006 letter indicates that the Veteran has been on various medications which have lost efficiency over time.  Due to waxing and waning symptoms, the Veteran was not able to hold a job.  The Veteran reported that he tried to work a number of times, but was not able to keep jobs for long due to worsening mood symptoms.  He endorsed being uncomfortable and increased anxiety in crowded places.  He had limited interaction with few friends and acquaintances.  A December 2006 letter indicates that the Veteran is diagnosed with major depressive disorder, recurrent, moderate in severity.  No other information as to functional impairment was offered. 

The Veteran submitted lay statements from friends in July 2007.  The statements from L.P. and N.P. are identical to each other, as are statements from D.S. and K.S. The statements differ only in the signatures.  These statements do indicate that these four individuals have known the Veteran for either "a very long time," or "for an extended [period] of time."  The statements indicate that the Veteran had been distressed and affected by his mother's condition, that because he took time to care for his mother, he had not taken care of his personal needs and that the Veteran encountered stress and pressure during his Naval service.

The Veteran underwent another evaluation from Dr. M.P. in July 2007.  On mental status examination, the Veteran was alert and oriented in all three spheres with dejected, anxious mood.  He had good insight and judgment with decline in concentration and memory.  He denied any suicidal thoughts at that time. 

The Veteran obtained a July 2007 evaluation from a Dr. L.H.  The doctor indicated that the Veteran asked for a letter describing his mental status to continue receiving service-connected compensation.  The Veteran described his current daily routine of reading, watching TV, writing poetry, and interacting with his landlord.  His other activity was pursuit of a lawsuit to regain custody of his mother.  The doctor concluded that the Veteran was not capable of working in a competitive marketplace.  No description of symptoms was offered. 

The Veteran obtained another letter in support of his claim from Dr. R.C. in July 2008.  The Veteran was on medication for depression, anxiety, and PTSD.  He reported that his agitation had mostly subsided.  He had nightmares.  He remained anxious and depressed about his situation, dreams, nightmares continued. 

The Veteran obtained another evaluation from Dr. A.K. in March 2011.  The Veteran was complaining about psychosomatic issues such as respiratory problems with panic attacks and GI problems.  He continued "to have difficulty functioning with no jobs or anything with difficulty maintaining any job."  He continued to have PTSD symptoms and denied current issues at the time.

The Veteran was seen for another VA examination in May 2011.  The Veteran reported living independently for the last 17 years and driving independently to the exam.  He reported obtaining a college degree in 1977.  He had a sporadic work history and not working full-time for almost 20 years.  He worked in the restaurant business with his brother, in security, in computers, but the jobs never lasted for an extended period of time.  The Veteran reported experiencing difficulty relating to others.  He denied working at all since 2001, when he quit working temporary, part-time jobs.  The Veteran qualified for disability in 1998 and has been on disability since that time, due to PTSD symptoms.  He reported going to New Bridge Services four times a year and receiving private psychiatric care.  He reported trying a variety of medications and that the only medication that somewhat controlled and stabilized his symptoms was Paxil.  The examiner concluded that the Veteran's symptoms were consistent with PTSD.  

Upon mental status examination, the May 2011 VA examiner noted that the Veteran arrived on time for his scheduled appointment.  He was alert, cooperative, dressed and groomed appropriately.  Motor activity was calm.  Mood and affect were indifferent, aloof, and restricted.  Speech was normal.  There was no evidence of perceptual impairment or any evidence of thought disorder.  Thought content was appropriate to the examination.  He denied both suicidal and homicidal ideation and was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The Veteran tended to be extremely isolative.  He enjoyed model ship building, poetry and song writing, reading, landscaping and floral design.  The Veteran denied ever being arrested.  The Veteran was fully independent with regard to all activities of daily living.  The Veteran's PTSD was marked by recurring intrusive thoughts and flashbacks.  He avoided thoughts and activities there were associated with his experience.  He had decreased interest in formerly enjoyable activities.  He felt detached and estranged from others and exhibited restricted affect.  He had difficulty falling and staying asleep, exhibiting irritability, hypervigilance, and an exaggerated startle response. The examiner indicated that the Veteran's PTSD was of moderate severity, and assigned a GAF score of 51.  The Veteran's symptoms would make work difficult, but the examiner concluded that the symptoms would not be enough to prevent him from being able to work.  His functional impairments included impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks and mood swings, with restricted affect and depression.  The examiner noted the presence of schizotypal personality traits that, while not rising to the level of an Axis II diagnosis, contributed to isolative behavior. 

The Veteran testified in November 2011 before the undersigned.  He asserted that he was prevented from working in gainful employment.  He indicated that he had little social involvement apart from his landlord.  He also denied panic attacks at the present, endorsing depression and anxiety.  The Veteran claimed he had not worked a substantially gainful job in about 22 years, stating that he would get part-time jobs lasting only a few months.  He also stated that his PTSD did not bother him until after his mother became ill in 1995.  He also claimed that his PTSD was an impediment, along with other life problems, in getting involved in an intimate relationship.  The Veteran also testified that, since his last job, he had not tried to look for work.  He stated that there was not much available work.  He reported having some experience working "in the forest" and that he could do that at present. He also testified that there were other jobs that he could get, but with his mother's issue and his physical matters, he had not taken the time to look for work.  He also testified that he assumed that an employer would not hire him because of his psychiatric symptoms. 

The Veteran solicited another letter in support of his claim from Dr. R.C. in December 2011.  Dr. R.C. described the Veteran's psychiatric disability history briefly.  It was noted that medications were used to fairly good effect, but that the effects of specific medications would not last long.  Dr. R.C. stated that the "waxing and waning" of psychiatric symptoms prevented the Veteran from holding a job for long because the pressures and stresses of work resulted in worsening psychiatric symptoms.  R.C. indicated that, over time, the Veteran has lost basic skills and trust in himself to do the things that he is expected to do including having the mental capacity to withstand the rigors and responsibilities of a job.  The doctor concluded that the Veteran had made significant gains in control of his psychiatric symptoms, but his functional capacity remained generally limited to the barest minimum such as performance of household chores and non-complicated activities including pursuing disability benefits from the Navy. 

The Veteran was seen for another VA examination in June 2012 with the same examiner that conducted the May 2011 VA examination.  The examiner reviewed the claims file and indicated that there was no change in the Veteran's disability from the May 2011 VA examination.  The Veteran continued to "obsess" over his mother's care in a nursing home.  He was otherwise estranged from living family members.  He was isolated.  He had never had a productive, intimate relationship. The Veteran claimed his SSA disability benefits were originally for his mental condition and then later his medical condition was added.  He was not working at the time, but reported past employment in clerical, florist, and computer work.  The Veteran saw a private psychiatrist every 12 weeks and was on medication.  The Veteran reported that the medication was effective in reducing his anxiety, depression, and PTSD.  The examiner noted evidence of progress and significant attenuation of symptoms secondary to successful medication management.  The Veteran endorsed symptoms of PTSD.  He had depressed mood, anxiety, suspiciousness.  The examiner indicated that the Veteran had both difficulty in and an inability to establish and maintain effective work and social relationships.  He had difficulty in adapting to stressful circumstances.  The examiner noted schizotypal traits.  The examiner indicated that, on further review, the Veteran's level of functioning was better than he previously found in May 2011 and assigned a GAF score of 54.  The examiner indicated that the Veteran was "clearly able to sustain the demands of employment..." in any of the fields he had worked in the past.

II. Analysis

As noted above, the November 2013 Board decision granted a 100 percent disability rating for PTSD from October 4, 1995 to June 8, 1998.  This portion of the November 2013 Board decision was not disturbed by the December 2014 Court memorandum decision.  

In regard to the rating period beginning June 9, 1998, the Court's December 2014 memorandum decision found that the Board failed to provide an adequate statement of reasons or bases for its evaluation of the evidence regarding the denial of a rating in excess of 50 percent.  Specifically, the Court noted that the Board failed to provide an adequate explanation as to how Dr. R.C.'s statements concerning the Veteran's symptoms were not highly probative on that matter regardless of what GAF scores were assigned.  Notably, the Board's decision found that Dr. R.C.'s letters were of little probative value because, although it was noted that the Veteran's symptoms precluded employment, this opinion was not consistent with the GAF scores assigned.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates a rating of 70 percent as of June 9, 1998.  

Weighing against the claim is evidence tending to show that the Veteran does not have deficiencies in judgment or thinking on and after June 9, 1998 as a result of his PTSD disability.  The assessments since June 1998 characterize the Veteran's judgment as fair to good.  His insight has been intact throughout this period.  During the May 2011 VA examination report, there was no evidence of perceptual impairment or any evidence of thought disorder.  Thought content was also appropriate.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The Veteran also completed some sort of training for computers.  This is the only reported educational or vocational training in the period beginning on June 9, 1998.  Thus, the preponderance of the evidence also does not show deficiencies in school.  

On the other hand, the effect of the Veteran's PTSD on his family relations is difficult to determine.  The Veteran's father had died and his mother had already been institutionalized with dementia prior to the effective date of service connection.  The Veteran never married nor had children of his own.  During the November 2011 Board hearing, the Veteran testified that he had little social involvement apart from his landlord.  He also claimed that his PTSD was an impediment, along with other life problems, in getting involved in an intimate relationship.  The record shows that the Veteran had some occasional contact with his brother; however, the evidence of record discussed above shows that the Veteran has consistently been described as socially isolated.  For these reasons, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD manifests deficiencies in family relations. 

The Board further finds that the Veteran has deficiencies in mood and his PTSD has more nearly approximated near-continuous depression as contemplated by the 70 percent PTSD rating.  A June 1998 treatment note shows that the Veteran reported depression and anxiety.  A June 2001 evaluation from New Bridge shows that the Veteran had a history of recurrent anxiety and depression.  A June 2001 VA examination report indicated that the Veteran had received treatment for depression and was currently on medication.  A January 2002 letter from a Dr. L.A. at New Bridge indicated that the Veteran had symptoms of depression and was on medication and received weekly individual therapy.  In a January 2003 psychiatric evaluation to determine eligibility for continued SSA disability benefits, the examiner concluded that the Veteran was dysthymic on a chronic basis.  During the October 2004 VA examination, the Veteran reported being depressed.  A December 2005 letter from Dr. R.C. indicated that the severity of the Veteran's depression and anxiety waxed and waned and that he continued to need pharmacologic intervention.  The May 2011 VA examiner also noted that the Veteran's functional impairments included mood swings with restricted affect and depression.  In the June 2012 VA examination, the Veteran was noted to have depressed mood, anxiety, suspiciousness.  Accordingly, the Board finds that the weight of the evidence demonstrates deficiencies in mood.

As for deficiencies in work, the Board finds that there are medical opinions weighing in favor of the Veteran's claim, including the April 2006 and December 2011 letters from Dr. R.C.  The April 2006 letter indicates that the Veteran was not able to keep a job.  In the December 2011 letter, Dr. R.C. indicated that the "waxing and waning" of psychiatric symptoms prevented the Veteran from holding a job for long because the pressures and stresses of work resulted in worsening psychiatric symptoms.  R.C. indicated that, over time, the Veteran had lost basic skills and trust in himself to do the things that he is expected to do including having the mental capacity to withstand the rigors and responsibilities of a job.  The doctor concluded that the Veteran had made significant gains in control of his psychiatric symptoms, but his functional capacity remained generally limited to the barest minimum such as performance of household chores and non-complicated activities including pursuing disability benefits from the Navy.  This evidence tends to show that the Veteran's PTSD disability has resulted in deficiencies in work.

The Veteran's assigned GAF scores (ranging from 51 to 80) contemplate moderate to transient PTSD symptoms or mild to transient impairment in social or occupational functioning.  However, as noted above, GAF scores are not the dispositive element in rating the Veteran's PTSD disability.  Rather, these GAF scores have been considered with the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent rating as he has been shown to have occupational and social impairment with deficiencies in most areas, including family relations, mood, and work.  
Accordingly, the Board finds that a rating of 70 percent for PTSD beginning June 9, 1998 is warranted.  

The Board further finds that a rating in excess of 70 percent for PTSD beginning June 9, 1998 is not more nearly approximated.  As will be discussed below, the Board has found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  Nonetheless, although the Veteran's PTSD has caused total occupational impairment, the Board finds that the Veteran's PTSD has not caused total social impairment and has not manifested symptomatology more nearly approximating the 100 percent rating criteria. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 70 percent rating assigned herein.  The Veteran does suffer from sleep impairment and nightmares, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (near-continuous depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 and 70 percent rating criteria.  The same is true with the Veteran's anxiety, which is a symptom contemplated under the 30 and 50 percent PTSD disability ratings.  The Veteran's difficulty in adapting to stressful circumstances (including work or a worklike setting) are properly contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Further, the lay and medical evidence of record does not demonstrate total social impairment or symptoms such as or commensurate with: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Although the Veteran has been found to have some deficiencies with family, work, and mood, the Veteran has been be able to attend to his own daily needs, including meals, hygiene, and chores.  His insight, judgment, and thinking have also been intact throughout the rating period on appeal.  Although socially isolated, the Veteran has reported that he often visits his mother, helps his brother with small jobs, and socializes with his landlord.  He also stated that he enjoys reading, watching TV, writing poetry and song lyrics, and interacts with his landlord.  In sum, the Bord finds that social isolation does not, in and of itself, equate total social impairment.  Further, the Veteran's GAF scores (ranging from 51 to 80) contemplate moderate to transient PTSD symptoms or mild to transient impairment in social or occupational functioning.  For these reasons, the Board finds that the Veteran's PTSD symptoms do not arise to the level of impairment as contemplated by a 100 percent PTSD rating. 

Accordingly, the Board finds that a rating of 70 percent for PTSD is warranted for the rating period beginning June 9, 1998.  The Board further finds that a rating in excess of 70 percent for PTSD is not warranted for the rating period on appeal.

Extraschedular Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's PTSD has been characterized by such symptoms as depression, anxiety, sleep impairment, intrusive thoughts, social isolation, and difficulty in establishing and maintaining relationships.  These symptoms are very similar to the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Veteran has also argued that he has various psychosomatic complaints.  To the extent that he has sleep impairment and fatigue, these are anticipated in the ratings criteria.  

To the extent that he has skin and gastrointestinal complaints, the Board previously denied service connection for a skin disorder, to include a sebaceous cyst, and inclusion in the disability rating for PTSD is not appropriate.  The Board has also separately remanded service connection for a respiratory disability below. 

To the extent that the Veteran has other complaints, such as muscle pain and tension headaches, the Board has found these not credible as they were not supported by contemporaneous treatment records despite his claims of seeking treatment for them.  The Veteran disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

	(CONTINUED ON NEXT PAGE)





TDIU

In the November 2013 decision, the Board found that because it had granted a 100 percent schedular rating for PTSD prior to June 9, 1998, that decision rendered moot whether TDIU was warranted for the same period solely on the basis of PTSD.  In the December 2014 memorandum decision, the Court vacated and remanded that part of the November 2013 decision which denied a TDIU.  The Court did not limit the remand of the TDIU to a specific rating period; accordingly, the Board will consider whether a TDIU is warranted both prior to and after June 9, 1998.

For the rating period prior to June 9, 1998, the Board finds that entitlement to a TDIU is not warranted.  The Veteran has previously been awarded a 100 percent rating disability for the period prior to June 9, 1998.  The Board concludes that the question of whether the Veteran is entitled to TDIU for this time periods is moot and is, therefore, dismissed.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (recognizing that award of TDIU and a 100 percent schedular rating for a single disability would result in duplicate counting, but distinguishing cases where there are one or more additional disabilities that might qualify the Veteran for TDIU and, hence eligibility for special monthly compensation, in addition to a 100 percent schedular rating).  Since the Veteran has only one service-connected disability prior to June 9, 1998, there are no other benefits potentially available that would require the Board consider TDIU while he was receiving a 100 percent schedular rating.

Regarding the rating period beginning June 9, 1998, the Board notes that a total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 
38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular requirement for a TDIU as his service-connected disability (PTSD, rated as 70 percent disabling (granted herein beginning June 9, 1998) meets the rating percentage standards for a TDIU under 
38 C.F.R. § 4.16(a).

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected PTSD disability prevents him from obtaining or retaining substantially gainful employment beginning June 9, 1998.

The Veteran has claimed that anxiety, depression, and PTSD have prevented him from working.  He reported a college degree and computer related, electronic schooling. 

The evidence weighing against the claim includes the June 2001 VA examination report.  During the evaluation, the Veteran stated that he was not working.  He reported that the reason for his unemployment was because business was slow.  The examiner diagnosed depression, not otherwise specified and noted sporadic employment and isolative behavior.  Specifically as to employability, the examiner repeated that the Veteran was unemployed because business was slow.

Also weighing against the claim is the January 2003 SSA determination which found that the Veteran was no longer disabled due to his psychiatric disability.  The decision letter notes that the current medical evidence demonstrated that the Veteran had only mild restrictions in his activities of daily living, maintaining social functioning, and in maintaining the concentration, pace and persistence necessary to perform basic work activity. 

The Veteran was seen for another VA examination in May 2011.  The Veteran reported living independently for the last 17 years and driving independently to the exam.  He reported obtaining a college degree in 1977.  He had a sporadic work history and had not working full-time for almost 20 years.  He worked in the restaurant business with his brother, in security, in computers, but the jobs never lasted for an extended period of time.  The Veteran reported experiencing difficulty relating to others.  He denied working at all since 2001, when he quit working temporary, part-time jobs.  The Veteran qualified for disability in 1998 and has been on disability since that time, due to PTSD symptoms.  The examiner then stated that the Veteran's symptoms would make work difficult, but concluded that the symptoms would not be enough to prevent him from being able to work.  

The Veteran was seen for a VA examination in June 2012.  The examiner reviewed the claims file and indicated that there was no change in the Veteran's disability from the May 2011 VA examination.  He was not working at the time, but reported past employment in clerical, florist, and computer work.  The examiner indicated that the Veteran had both difficulty and an inability to establish and maintain effective work and social relationships.  He had difficulty in adapting to stressful circumstances.  The examiner noted schizotypal traits.  However, the examiner indicated that the Veteran was "clearly able to sustain the demands of employment..." in any of the fields he had worked in the past.

Weighing in a favor of the Veteran's TDIU claim is an October 2002 letter from 
Dr. S.Q.  The Veteran presented complaints of nightmares and flashbacks.  Dr. S.Q. noted that he had reviewed past psychiatric evaluations of the Veteran.  Based on an objective examination and a review of past psychiatric examination, Dr. S.Q. stated that the Veteran's condition was guarded and his prognosis was "poor."  Dr. S.Q. indicated that the Veteran had a permanent loss of function and that the Veteran was totally disabled and unable to work in any job capacity at the time. 

The Veteran underwent another psychiatric evaluation in January 2003 to determine eligibility for continued SSA disability benefits.  The examiner questioned whether the Veteran could not find a job and whether vocational rehabilitation was appropriate.

Also weighing in favor of the Veteran's claim are the April 2006 and December 2011 letters from Dr. R.C.  The April 2006 letter indicates that the Veteran was not able to keep a job.  In the December 2011 letter, the doctor described the Veteran's psychiatric disability history and indicated that medications were used to fairly good effect, but that the effects of specific medications would not last long.  
Dr. R.C. also indicated that the "waxing and waning" of psychiatric symptoms prevented the Veteran from holding a job for long because the pressures and stresses of work resulted in worsening psychiatric symptoms.  R.C. indicated that, over time, the Veteran had lost basic skills and trust in himself to do the things that he is expected to do including having the mental capacity to withstand the rigors and responsibilities of a job.  The doctor concluded that the Veteran had made significant gains in control of his psychiatric symptoms, but his functional capacity remained generally limited to the barest minimum such as performance of household chores and non-complicated activities including pursuing disability benefits from the Navy. 

The Veteran obtained a July 2007 evaluation from a Dr. L.H.  The Veteran described his current daily routine of reading, watching TV, writing poetry, and interacting with his landlord.  His other activity was pursuit of a lawsuit to regain custody of his mother.  The doctor concluded that the Veteran was not capable of working in a competitive marketplace. 

The Veteran obtained an evaluation from Dr. A.K. in March 2011.  In the report it was noted that the Veteran continued "to have difficulty functioning with no jobs or anything with difficulty maintaining any job."  

The Veteran testified in November 2011 before the undersigned.  He asserted that he was prevented from working in gainful employment.  The Veteran claimed he had not worked a substantially gainful job in about 22 years, stating that he would get part-time jobs lasting only a few months.  The Veteran also testified that, since his last job, he had not tried to look for work.  He stated that there was not much available work.  He reported having some experience working "in the forest" and that he could do that at present.  He also testified that there were other jobs that he could get, but with his mother's issue and his physical matters, he had not taken the time to look for work.  He also testified that he assumed that an employer would not hire him because of his psychiatric symptoms. 

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the Veteran's claim for a TDIU.  In other words, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation as a result of all the service-connected PTSD disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met beginning June 9, 1998.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A rating of 70 percent, but no higher, for PTSD beginning June 9, 1998 is granted.

A TDIU for the rating period prior to June 9, 1998 is dismissed as moot.

A TDIU for the rating period beginning June 9, 1998 is granted.



REMAND

In August 2014, the Board remanded the claim for service connection for a respiratory disorder, to include as secondary to the service-connected PTSD disability in order to obtain a medical opinion regarding the etiology of the Veteran's disorder.  In pertinet part, the August 2014 remand directive requested that the examiner provide an opinion as to the following: (1) whether any current respiratory disorder clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service; and (2) whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disorder is caused or aggravated by a service-connected disability, to specifically include service-connected PTSD.

The Veteran was afforded a VA examination in October 2014.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, and rendered diagnoses of allergic rhinitis and recurrent, acute bronchitis.  Regarding recurrent acute bronchitis, the VA examiner opined that there was clear and unmistakable evidence of at least one episode of acute bronchitis that pre-existed service, at the age of 9.  The examiner further opined that "There is no clear and unmistakable evidence that it was aggravated during, or as a result of, his service."  The Board finds this opinion to be inadequate as it is based on an inaccurate legal standard.

In this regard, the correct legal standard is whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  The October 2014 VA examiner's assessment that there was no clear and unmistakable evidence of aggravation does not accurately address the legal burden VA must overcome to rebut the presumption of soundness (i.e., clear and unmistakable evidence of both a pre-existing disability and clear and unmistakable evidence that the pre-existing disability was not aggravated by service).  Id.  As such, an addendum opinion is requested regarding recurrent acute bronchitis.

Further, an addendum opinion is also needed to address whether it is at least as likely as not that the Veteran's respiratory disorder(s) is aggravated by a service-connected disability, to specifically include service-connected PTSD.  Although the October 2014 VA examiner opined that it was less likely than not that the Veteran's allergic rhinitis or recurrent acute bronchitis was caused or aggravated by his 
service-connected PTSD disability, the rationale provided in support of this opinion only addressed causation.  As such, in the addendum opinion, the examiner is asked to provide reasons for why the Veteran's allergic rhinitis or recurrent acute bronchitis are not aggravated by the service-connected PTSD disability.  In an April 2015 statement by the Veteran's representative, it was noted that the Veteran's PTSD symptoms made it difficult for the Veteran to attend medical appointments associated with his respiratory disorders

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment record (not already of record) and associate them with the VBMS and/or Virtual VA claims file.

2.  The RO/AMC should obtain a VA addendum medical opinion from the examiner who rendered the October 2014 medical opinion.  If that examiner is not available, obtain an opinion from another appropriate VA examiner. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination if it is not found to be necessary.  The entire record should be made available to and reviewed by the VA examiner.  The examiner is asked to provide the following opinions:

(a)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's currently diagnosed recurrent acute bronchitis pre-existed service entrance?

(b)  If so, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's pre-existing recurrent acute bronchitis WAS NOT aggravated during service (i.e., did not undergo an increase in disability during service beyond the natural progress of the disability.)

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, the physician should explain why a response would be speculative.

(c)  The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disorders are aggravated by a service-connected PTSD disability.  See April 2015 statement by the Veteran's representative.  If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, the physician should explain why a response would be speculative.

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


